Citation Nr: 9924374	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the right anterior chest (Muscle Group II), 
currently evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served with the recognized guerillas and the 
regular Philippine Army from March 1945 to January 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue on appeal was originally before the Board in 
September 1997 when it was remanded in order to obtain a VA 
examination of the veteran.

The issue on appeal was also remanded by the Board in 
September 1998 for an additional clarifying VA examination.  
At that time, the Board also considered the coexisting issues 
of entitlement to increased evaluations for pleural cavity 
injury with retained metallic foreign body and residuals of a 
shrapnel wound with scar of the right wrist on the merits.  
The issue on appeal having been developed by the RO to the 
extent possible, the case has been returned to the Board for 
appellate consideration.  


FINDING OF FACT

The residuals of a shrapnel wound to the right anterior chest 
(Muscle Group II), are manifested by symptoms including chest 
pain that more nearly approximate moderate muscle injury.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a shrapnel wound to the right anterior chest 
(Muscle Group II), have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.54, 4.55, 4.56, 
4.59, 4.71, 4.71a, Plate I, 4.73, Diagnostic Codes 5200, 
5201, 5202, 5203, 5302 (effective prior to and after July 3, 
1997). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records evidences the fact that 
on an exit examination dated in July 1945, it was noted that 
the veteran received shrapnel wounds to the right chest and 
right arm.  There are no other in-service treatment records 
evidencing the shrapnel wounds.

A VA examination was conducted in April 1955.  Physical 
examination revealed the presence of a one centimeter, 
healed, non-adhesive scar located on the anterior middle 
upper 1/3 of the chest.  Atrophy was present in the right 
triceps which were one centimeter smaller in circumference 
than the left.  The pertinent diagnoses were residuals of a 
gunshot wound to the right chest with foreign body retained 
in chest wall but no functional impairment. 

As evidenced by a rating decision dated in April 1955, the RO 
granted service connection for a shell fragment wound scar on 
the right anterior chest evaluated as 10 percent disabling 
under Diagnostic Code 7804.  

The veteran was hospitalized from June 1959 to September 1959 
primarily for upper respiratory tract infection and healed 
pleurisy of the right base.  Also noted was a history of 
shell fragment wound at the 3rd anterior intercostal space 
(IS).  

The veteran was hospitalized from September 1965 to October 
1965. He complained of recurrent chest and back pain. 
Physical examination revealed the presence of a non-adherent 
and non-tender scar at the right chest wall at the level of 
the second dorsal vertebra.  An X-ray revealed a small rice 
grain sized metallic foreign body at the level of the medial 
portion of the apex.  Another small metallic foreign body 
shadow was present at the level of the spine process of the 
third thoracic vertebra.  The pertinent discharge diagnoses 
were scar on the chest which was the residual of a shell 
fragment wound; retained metallic foreign body in the chest.

In December 1965 the RO granted a temporary total rating 
under 38 C.F.R. § 4.29 (1998) for residuals of shell fragment 
wounds of the right anterior chest with retained metallic 
foreign body from September 29, 1965 through October 31, 
1965, with reduction to the pre-hospital 10 percent schedular 
evaluation effective November 1, 1965.  

A VA examination was conducted in September 1970.  The 
veteran complained of pain and numbness in the right anterior 
chest wall.  On pertinent objective evaluation, a scar, from 
an alleged penetrating shell fragment wound was noted in the 
right anterior chest wall.  The scar was nondepressed and 
nonadherent; however, it was noted as allegedly painful.  The 
scar measured "3/8 x 1/8" level of the 3rd intercostal 
space.  Also noted was muscle injury, involving the 
pectoralis major muscle.  The pertinent diagnosis was 
residual of a shell fragment wound to the right anterior 
chest wall; a healed scar; a muscle injury involving the 
pectoralis major and intercostal muscles, metallic foreign 
bodies in the apical segment of the right upper lobe and 
second dorsal vertebra, and pleural cavity injury without 
manifestations.

In October 1970, the RO granted an increased evaluation of 20 
percent under Diagnostic Code 5302 for residuals of a shell 
fragment wound of the right anterior chest with injury to 
Muscle Group II ( previously rated as shell fragment wound 
scar on the right anterior chest and residuals of shell 
fragment wounds of the right anterior chest with retained 
metallic foreign body).  The 20 percent evaluation under 
Diagnostic Code 5302 has remained in effect since that time.  
Moreover, in October 1970, the RO granted a separate 20 
percent evaluation under Diagnostic Code 6818 for a pleural 
cavity injury with a retained metallic foreign body which was 
noted by the RO to have been previously rated as part of the 
residuals of the shell fragment wound of the right anterior 
chest.

The veteran underwent a VA examination in July 1994.  He 
complained of unspecified joint pain and pain on motion.  On 
objective examination pertinent findings revealed absence of 
any tissue loss.  A linear scar, which was hardly visible, 
was present along the right anterior chest at the fourth 
intercostal space.  

It was also noted that Muscle Group II was penetrated.  There 
was no evidence of adhesions, or damage to tendons, bones, 
joints or nerves.  There was no evidence of pain.  The 
pertinent diagnosis was injury to Muscle Group II on the 
right from shrapnel which was well healed.

The veteran was afforded a local RO hearing in November 1994.  
A copy of the hearing transcript is on file.  His testimony 
primarily focused other than his service-connected residuals 
of shell fragment wound of the right anterior chest. 

Of record is a medical certificate form E. J. D., M.D. dated 
in March 1995.  The doctor reported that he had examined the 
veteran in March 1995 which resulted in a diagnosis of 
residual shrapnel wound to the right anterior chest with 
injury to Muscle Group II and retained metallic foreign body 
with pleural injury.  It was noted that the veteran was 
experiencing pain over the right chest area especially upon 
motion or the application of pressure.  It was noted that he 
also experienced pain and numbness over the right upper 
extremity which was aggravated by motion.

VA examinations were conducted in August 1995.  On a scar 
examination, it was noted there was no keloid formation, 
adherence or herniation.  There was no inflammation, 
swelling, depression, vascular supply or ulceration.  

On the muscle examination, it was noted that there was no 
tissue loss.  The muscle penetrated was Muscle Group II.  
Healed scars were present on the right anterior chest wall at 
the second intercostal space which was tender and flat.  The 
veteran's strength was good. There was evidence of pain.  
There was no evidence of muscle herniation.  The diagnosis 
was residuals of a shrapnel wound to the right chest 
involving Muscle Group II.

Of record is a statement from J. P. Que-T., M.D., dated in 
November 1996. The doctor reported she last examined the 
veteran in March and September 1996. The veteran complained 
of right sided chest pain.  A chest X-ray was noted to reveal 
a radio dense fragment at the level of the first intercostal 
space and vertebral area.

The veteran underwent several VA examinations in January 
1997.  Examination of the veteran's scars revealed a smaller 
than one centimeter, flat, non-tender scar over the right 
anterior chest area.  There was no keloid formation, 
adherence or herniation.  There was no inflammation, 
swelling, depression, vascular supply or ulceration.  The 
scar was not tender and painful on objective demonstration.  
The diagnosis was shrapnel scars of the right anterior chest 
area.  It was opined that the wound to the right chest was 
not capable of affecting the function of the right shoulder.  

The VA joints examination report included the notation that 
no swelling was present.  The range of motion of the right 
shoulder was determined to be 160 degrees of flexion, 50 
degrees of extension, 40 degrees of rotation internally and 
externally, 110 degrees of abduction, and 40 degrees of 
adduction.  It was noted that the range of motion was the 
same whether it was active or passive motion.

VA examination of the muscles revealed no apparent tissue 
loss.  The muscles penetrated by the shrapnel was the right 
anterior chest area in the pectorals.  A smaller than one 
centimeter scar was present on the right anterior chest which 
was non-tender.  

There were no adhesions or damage to tendons, bones, joints 
or nerves.  Muscle strength was reported to be 5/5 for the 
right shoulder and 5/5 for the right wrist flexors and 
extensors.  There was no evidence of pain or muscle 
herniation.  The diagnosis was shrapnel scar of the right 
anterior chest area.

X-rays of the right shoulder conducted in January 1997 
revealed osteoporosis and minimal degenerative arthritic 
change in the right shoulder joint. 

The most recent VA examination of the veteran was conducted 
in February 1998.  On the peripheral nerves examination there 
was no cranial nerve deficit.  Deep tendon reflexes were 
symmetrical.  No pathological reflexes were present.  The 
diagnosis was no evidence of nervous system dysfunction.

A VA joints examination conducted in February 1998 revealed a 
range of motion for the right shoulder as follows: flexion to 
120 degrees, extension to 50 degrees, abduction to 110 
degrees, adduction to 30 degrees, external rotation to 45 
degrees and internal rotation to 90 degrees.  There was no 
pain or tenderness associated with the loss of motion over 
the right shoulder.  No weakness was present over the right 
shoulder.  The diagnosis was degenerative osteoarthritis over 
the right shoulder.

A VA scar examination conducted in February 1998 shows the 
veteran had been hit on the right side of his chest with 
shrapnel during World War II.  He complained of pain over the 
wound site.  A physical examination revealed no visible scar.  
Slight tenderness was present over the proximal area of the 
wound.  The scar was not adherent, elevated, depressed or 
ulcerated.  There was no underlying tissue loss and no 
inflammation, edema or keloid formation.  No disfigurement 
was produced by the scar.  The scar did not produce any 
limitation of function.  The diagnosis was history of 
shrapnel wound to the right upper anterior chest.

The VA muscles examination conducted in February 1998 shows 
the veteran complained of experiencing intermittent mild 
prickling pain over the wound to the right chest.  Cold 
weather would increase the discomfort.  It was opined that 
the wound "should not cause additional loss of motion."  
The Muscle Group which was injured or destroyed was reported 
to be Muscle Group XXIII.

No associated injuries to the bony structures was reported.  
It was opined that the wound had minimal, if any, affect on 
muscle pain, activity limited by fatigue or an inability to 
move the joint through a portion of its range or any affect 
on daily living.  No scar was visible.  No tissue loss was 
present.  The shrapnel penetrated the intercostal muscle on 
the third intercostal site.  The scar was not adherent and 
did not result in tendon, bone, joint or nerve damage.  The 
muscle strength was found to be good and muscle function was 
okay.  No muscle herniation was present. It was opined that 
the wound did not result in additional limitation of motion 
or function due to pain on use or flare-ups.  The diagnosis 
was gunshot wound to the right anterior chest.

A VA orthopedic examination in February 1999 shows the 
veteran was right handed.  It was noted that the veteran had 
pain over the right anterior chest area that was constant 
especially during cold spells or cold weather.  It was noted 
as medical history that there was debridement and cleaning of 
the shell fragment wound in a hospital in active service.  He 
was considered moderately limited in terms of strenuous 
physical activity, but had no difficulty in doing active 
daily living activities.  There was no evidence of effusion, 
edema, tenderness or weakness of the right shoulder.  

Active range of motion of the right shoulder was flexion from 
0 to 160 degrees, extension from 0 to 50 degrees, abduction 
from 0 to 110 degrees, adduction from 0 to 40 degrees, 
internal rotation from 0 to 40 degrees and external rotation 
from 0 to 40 degrees.  Passive range of motion of the right 
shoulder was reported flexion from 0 to 160 degrees, 
extension from 0 to 50 degrees, abduction from 0 to 120 
degrees, adduction from 0 to 40 degrees, internal rotation 
from 0 to 40 degrees and external rotation from 0 to 45 
degrees.  The pertinent diagnosis was residuals of shrapnel 
wound of Muscle Group II.  

A VA muscle examination in February 1999 shows a specialist 
in orthopedic surgery reported that following examination of 
the veteran and review of the claims file, only Muscle Group 
II was involved as a residual of the shell fragment wound of 
the right chest during active duty.  On objective evaluation, 
a 1.0 centimeter scar was noted over the 2nd intercostal 
space.  The scar was nontender, movable and flat.  No 
pertinent adhesions or tendon damage was noted.  Muscle 
strength was 4/5.  No muscle herniation was noted.  The 
muscle could still impel the right shoulder and wrist through 
functional and adequate range of motion.  There was a 
negative finding noted for any measurable additional 
limitation of motion or function due to pain, fatigue, 
weakness or lack of endurance following repetitive use or 
during flare-ups.  The residual disability for the anterior 
chest wound was considered slight and caused no functional 
impairment.  


Criteria

Disability evaluations are determined by the VA Schedule for 
Rating Disabilities that is found in 38 C.F.R. § Part 4 
(1998) and are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991). Separate diagnostic codes identify the various 
disabilities.  Id.

In evaluating the severity of particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to a claimant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In Rhodan 
v. West, 12 Vet. App. 55, (1998), the United States Court of 
Appeals for Veterans Claims (Court) held that the revised 
rating criteria may not be applied to claims prior to the 
effective date of the new regulations.

General rating criteria applicable to injury to muscles

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance. According to this regulation, it is essential that 
the examination on which ratings are based adequately 
portrays the anatomical damage, and the functional loss, with 
respect to these elements. 

In addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

Through and through wounds and other wounds of the deeper 
structures almost invariably destroy parts of muscle groups 
and bring about intermuscular fusion and binding by 
cicatricial tissue and adherence of muscle sheath.  Thus, the 
muscles no longer work smoothly but pull against fascial 
planes and other muscles with which they are fused, so that 
delicate, coordinated movements are interfered with and there 
is loss of strength.  After prolonged exertion the stresses 
and strains due to these disarrangements bring about fatigue 
and pain, thus further interfering with the function of the 
part. 38 C.F.R. § 4.47.

The principles of combined ratings for muscle injuries are 
contained in 38 C.F.R. § 4.55.  This section, as in effect 
prior to July 3, 1997, provided, in pertinent part, that 
muscle injuries in the same anatomical region, i.e., (1) 
shoulder girdle and arm, (2) forearm and hand, . . . will not 
be combined, but instead, the rating for the major group will 
be elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55(a) (as in effect prior to July 3, 1997).

This section, as amended effective July 3, 1997, provides, in 
pertinent part, that a muscle injury rating will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  For compensable muscle group injuries which are 
in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of Sec. 4.25. 38 C.F.R. 4.55 (as in effect on July 
3, 1997).

The factors to be considered in evaluating residuals of 
wounds involving Muscle Groups due to gunshot wounds or other 
trauma are set forth in 38 C.F.R. § 4.56.

The type of injury encompassed by moderate muscle damage is a 
through and through or deep penetrating wound, absent 
findings of explosive effect of high velocity missile and of 
residuals of debridement or of prolonged infection. Objective 
findings include signs of moderate loss of deep fascia, 
muscle substance, or impairment of muscle tonus and definite 
weakness or fatigue in comparative tests. 38 C.F.R. § 4.56(b) 
(as in effect prior to July 3,1997).

The type of injury described as moderately severe is a 
through and through or deep penetrating wound with 
debridement or prolonged infection or with sloughing of soft 
parts and intramuscular cicatrization.  History includes a 
prolonged period of hospitalization in service for treatment 
of a wound of severe grade and a record of consistent 
complaints of cardinal symptoms of muscle wounds, i.e., 
weakness, fatigue-pain and uncertainty or incoordination of 
movement.  Objective findings include relatively large scars 
indicating the track of the missile through important Muscle 
Groups, indications on palpation of moderate loss of deep 
fascia, moderate loss of muscle substance, or moderate loss 
of normal firm resistance of muscles compared with the sound 
side, and positive evidence of marked or moderately severe 
loss of strength and endurance of Muscle Groups involved, 
compared with the sound side. 38 C.F.R. § 4.56(c) (as in 
effect prior to July 3,1997).

The type of injury described as severe is a through and 
through or deep penetrating wound due to high velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high velocity missile, or shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  The "severe" level, requires "moderate or 
extensive loss of deep fascia or of muscle substance" and 
"tests of strength . . . [which] show positive evidence of 
severe impairment of function." 38 C.F.R. § 4.56(d) (as in 
effect prior to July 3,1997).

As of July 3, 1997, the provisions of 38 C.F.R. § 4.56 
provide the following factors to be considered in the 
evaluation of disabilities residual to healed wounds 
involving muscle groups due to gunshot or other trauma.

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.

(b) A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.

(i) Type of injury.  Simple wound of muscle without 
debridement or infection. (ii) History and complaint.  
Service department record of superficial wound with brief 
treatment and return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of muscle disability 
as defined in paragraph (c) of this section. (iii) Objective 
findings.  Minimal scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection. (ii) History and 
complaint.  

Service department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles. (iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring. (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

(A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.

(B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.

(C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.

(D) Visible or measurable atrophy.

(E) Adaptive contraction of an opposing group of muscles.

(F) Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle.

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

The VA Schedule for Rating Disabilities, at 38 C.F.R. § 4.72, 
provides that a "through and through injury, with muscle 
damage," is always at least a moderate injury, for each group 
of muscles damaged. . . . 




There are locations, as in the wrist or over the tibia, where 
muscle damage might be minimal or damage to tendons repaired 
by suture, and in such cases requirements for severe ratings 
are not necessarily met.  38 C.F.R. § 4.72.

Under the old and new criteria Muscle Group II essentially 
constitutes the following.  Function: Depression of arm from 
vertical overhead to hanging at side (1, 2); downward 
rotation of scapula (3, 4); 1 and 2 act with Group III in 
forward and backward swing of arm. Extrinsic muscles of 
shoulder girdle: (1) Pectoralis major II (costosternal); (2) 
latissimus dorsi and teres major (teres major, although 
technically an intrinsic muscle, is included with latissimus 
dorsi); (3) pectoralis minor; (4) rhomboid.  (Under the new 
criteria, the terms "major" and "minor" were changed to 
"dominant" and "non-dominant", an example of kinds of 
superficial changes that the Board noted above were made when 
the criteria were revised.)  

In this case the veteran is right handed.  Therefor his major 
or dominant upper extremity is on the right.  For severe 
muscle injury of the dominant upper extremity a 40 percent 
evaluation is provided.  For moderately severe muscle injury 
a 30 percent evaluation is provided.  For moderate muscle 
injury a 20 percent evaluation is provided. 

Under the old and new criteria Muscle Group III essentially 
constitutes the following: Function: elevation and abduction 
of arm to level of shoulder; act with 1 and 2 of Group II in 
forward and backward swing of arm.  Intrinsic muscles of 
shoulder girdle: (1) Pectoralis major I (clavicular); (2) 
deltoid.  For severe muscle injury of the dominant upper 
extremity a 40 percent evaluation is provided.  For 
moderately severe muscle injury a 30 percent evaluation is 
provided.  For moderate muscle injury a 20 percent evaluation 
is provided.  





Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203 (1998). A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  

In this case, as stated above, the veteran's right scapula is 
considered the major upper extremity. Normal ranges of motion 
of the shoulder are forward elevation (flexion) zero to 180 
degrees, abduction zero to 180 degrees, and internal and 
external rotation 90 degrees.  38 C.F.R. § 4.71, Plate I 
(1998)

A minimum 30 percent evaluation is warranted under DC 5200 
for favorable ankylosis of the scapulohumeral articulation 
(major arm) with abduction to 60 degrees, when the veteran 
can reach the mouth and head.  Under DC 5201, a 20 percent 
evaluation (major arm) is warranted with limitation of motion 
of the arm at shoulder level, a 30 percent evaluation 
requires limitation of motion to midway between the side and 
shoulder level.  A 40 percent evaluation is in order with 
limitation of the arm to 25 degrees from the side under this 
code.  

Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus with moderate deformity or recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation may be granted under this code with 
malunion of the humerus with marked deformity or recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation would be in order for fibrous union of the 
humerus.  

Finally, a 20 percent evaluation is warranted under DC 5203, 
the highest available under this code, for dislocation of the 
clavicle or scapula or nonunion of the clavicle or scapula 
with loose movement.


Complete paralysis of the long thoracic nerve resulting in 
the inability to raise the major arm above shoulder level or 
a winged scapula deformity warrants a 30 percent disability 
rating.  This is the highest assignable rating for paralysis 
of the long thoracic nerve.  Incomplete paralysis which is 
severe will be rated as 20 percent disabling whether it is 
the major or minor arm.  Such ratings are not to be combined 
with lost motion above the shoulder level.  38 C.F.R. 4.124a, 
Diagnostic Code 8519 and Note (1998).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).

Under the regulations, the "functional loss due to pain is to 
be rated at the same level as the functional loss when 
flexion is impeded." Schafrath at 592.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  Finally, the Court has held in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), that 38 C.F.R. § 4.40 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use.

A 10 percent rating is warranted for a scar which is poorly 
nourished with repeated ulceration, or for a scar that is 
tender and painful on objective demonstration.  Other scars 
are rated on limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).  

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1998).

Both the use of  manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the  same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case whether 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

The veteran's claim is well-grounded within the meaning of 38 
U.S.C.A. § 5107.  A well-grounded claim is a plausible claim 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

In the instant case, the record contains reports of pertinent 
VA examinations regarding the veteran's service connected 
residuals of shell fragment wound to the right anterior chest 
(Muscle Group II).  There is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The Board's jurisdiction is limited to the issue of 
entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right anterior chest (Muscle 
Group II).  The previously developed issues of entitlement to 
increased evaluations for pleural cavity injury with retained 
metallic foreign body and residuals of a shrapnel wound with 
scar of the right wrist were considered by the Board on the 
merits in September 1998, and are not topics for further 
appellate review.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the course of the development of his appeal, the 
veteran underwent pertinent special VA examinations in July 
1994, August 1995, January 1997, February 1998 and February 
1999.  Clearly, it has been noted that the residuals of a 
shell fragment wound of the right anterior chest involve only 
Muscle Group II.  While there is indication of muscle 
penetration by shrapnel, there is no evidence of clinically 
associated adhesions, or damage to the tendons, bones, joints 
or nerves.  

No muscle herniation is noted.  Muscle function has been 
described as good and muscle function "ok"  It was also 
noted on examination that the right chest wound did not 
affect function of the right shoulder.  Recent examination 
findings show no evidence of effusion, weakness, edema or 
tenderness of the right shoulder.  The veteran was able to 
raise the right arm above shoulder level to 160 degrees out 
of 180 degrees of normal motion.  The 1.0 centimeter right 
anterior chest scar was well healed and nontender on the most 
recent examination.  

Significantly, on recent VA examination there was a negative 
finding for any measurable additional limitation of motion or 
function due to pain, fatigue, weakness or lack of endurance 
following repetitive use or during flare-ups associated with 
residuals of the right anterior chest wound (Muscle Group 
II).  The examiner noted that the residual disability for the 
anterior chest wound was considered slight and caused no 
functional impairment.  There appeared to be a relationship 
between the chest muscle injury and the veteran's complaints 
of pain.  

While it appears that the veteran's muscle injury is most 
accurately characterized as "slight" under 38 C.F.R. § 
4.56, the Board is of the opinion that the complaints of pain 
in this case appear to have warranted characterization of the 
injury as more nearly approximating moderate muscle injury as 
currently in effect.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Clearly, the record lacks objectively demonstrated findings 
associated with residuals of a shell fragment wound of the 
right anterior chest that either meet or more nearly 
approximate moderately severe muscle injury of Muscle Group 
II warranting the assignment of the next higher rating. 

Finally, the Board notes that the RO considered whether the 
veteran's claim should be referred to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1), but 
declined to do so.  There is no indication that the veteran 
has been recently hospitalized for the treatment of his 
residuals of a shrapnel wound to the right anterior chest.  
Furthermore, the veteran has not contended that the residuals 
of a shrapnel wound to the right anterior chest interfere 
with employment beyond average impairment of earning capacity 
contemplated by the 20 percent evaluation in effect.  The 
shrapnel injury has not rendered the veteran's disability 
picture or unusual in nature and to render impractical the 
application of the regular schedular standards.

It is the decision of the Board that a preponderance of the 
evidence is against the veteran's claim of entitlement to an 
increased evaluation for residuals of a shell fragment wound 
to the right anterior chest (Muscle Group II) under either 
the previous or amended criteria for rating muscle injuries.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a shrapnel wound to the right anterior chest 
(Muscle Group II) is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

